395 F.2d 991
Layton GRIFFIN, Jr., Fletcher Anderson and Bruce Baines, Appellants,v.STATE OF LOUISIANA, Appellee.
No. 25087.
United States Court of Appeals Fifth Circuit.
May 13, 1968.

Appeal from the United States District Court for the Eastern District of Louisiana; Frederick J. R. Heebe, Judge.
Alvin J. Bronstein, Jackson, Miss., Richard B. Sobol, New Orleans, La., Collins, Douglas & Elie, New Orleans, La., for appellants.
Jack P. Gremillion, Atty. Gen., William P. Schuler, Second Asst. Dist. Atty., Baton Rouge, La., Woodrow W. Erwin, Dist. Atty., Franklinton, La., for appellee.
Before BROWN, Chief Judge, DYER, Circuit Judge, and GARZA, District judge.
PER CURIAM:


1
Appellants were indicted for murder in the Louisiana state court and they thereafter removed the cases to the District Court, pursuant to 28 U.S.C.A. 1443(1), relying upon State of Georgia v. Rachel, 1966, 384 U.S. 780, 790, 86 S. Ct. 1783, 16 L. Ed. 2d 925.  The court below remanded to the state court, holding that Rachel authorized removals only when the state court prosecution, as shown by the indictment, was expressly against conduct authorized by Title II of the Civil Rights Act, 42 U.S.C.A. 2000a.  D.C., 269 F. Supp. 32.


2
During the pendency of this appeal we decided Wyche v. State of Louisiana, 5 Cir., 394 F.2d 927 (October 26, 1967) and Achtenberg v. Mississippi, 5 Cir., 393 F.2d 468 (February 5, 1968), both Title II cases.  The appellant has moved to remand, so that the District Court may, as it desires to do, reconsider its decision in this matter in the light of our decisions in Wyche and Achtenberg, supra.  We think this is proper.


3
The judgment of the District Court is vacated and the cause is remanded.